 

VLADECK, RASKIN & CLARK, P.C.

Susan J. WALSH
212.403.7348
February 10, 2020
By ECF and Fax 212-805-7927 ENDO EEN !
Hon. Naomi Reice Buchwald The deftukiotl ee
United States District Court Judge G!Z0am
United States District Court hishne. ae ware tfe-~
Southern District of New York neon EOL
500 Pearl Street ee ee 1h
New York, New York 10007 Ne ser’
on LiL Puch,
Re: United States v. Alberto Moreta, $119 Cr 307 aa
CS Lf
Dear Judge Buchwald: Pe UM, 2022

I represent Alberto Moreta who is currently released on an unsecured bond with strict
supervision and GPS monitoring, among other restrictions, in his hometown of Lawrence,
Massachusetts. He is scheduled for trial before Your Honor beginning March 16, 2020. His travel
is restricted to EDNY, SDNY and the District of Massachusetts.

Mr. Moreta requests permission to attend the religious ceremonies surrounding the recent
death of his sister on Friday, February 14,2020. Specifically, Mr. Moreta requests permission to
attend the wake, burial and repast of his sister, Johanna Moreta, at Brady Fallon Funeral Home
and Cremation Service, 10 Tower Street, Boston, Massachusetts followed by the burial and repast
in Roslindale, Massachusettes.

Both pre-trial officers in New York and Massachusetts as well as the Government have no
objection to his request to attend.

Respectful submited,

wa.) / SS -
Susan J. Walsh // ~

Thank you for your time and consideration.

   

SJW:kds

cc: Ryan Finkel, AUSA (by ECF and email)
Izlia Sanchez (by email)

1082187 v1

565 Fifth Avenue, Sth Floor, New York, New York 10017 = (p) 212-403-7300 = (f) 212-221-3172

 

 
